Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted 21 August 2020, 26 August 2020, 10 September 2020, and 25 February 2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner except where lined through.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a continuation of Application 16/434,306, currently abandoned, which is a continuation of Application 16/032,533 (now Patent No. 10,369,109), which is a continuation of Application 15/587501 (currently abandoned) which is a continuation of Application 15/245424 (now Patent No. 9,675,610) which is a continuation of Application 14/527911 (currently abandoned) which is a continuation of Application 14/069439 (currently abandoned), which is a continuation of Application 13/803789 (currently abandoned), which is a continuation of Application 13/572926 (currently abandoned), which is a continuation of Application 13/365742 (currently abandoned), which is a continuation of Application 12/822719 (currently abandoned), which is a division of Application 11/007887, now Patent No. 7776314.  Application 11/007887 is a continuation of PCT/EP03/06314 filed June 16, 2003.  Claims 1-29 are currently pending and examined on the merits within.  


Claim Rejections – 35 U.S.C. 112, Second Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4.	Claim 5 recites “comprising one or more viscosity-increasing agents selected from the group consisting of…” This depends from claim 1 directed to "at least one viscosity-increasing agent in a quantity such that an aqueous extract of a total content of the dosage form when comminuted and combined with 10 ml of water at 25°C forms a gel”.  It is unclear if the viscosity-increasing agents of claim 5 are further describing those in claim 1 that form a gel under the claimed condition or if claim 5 is directed to additional agents within the composition that may not result in the claimed effect.  It is believed the intent of claim 5 is to further limit the types of viscosity increasing agents in claim 1 as opposed to additional agents, and will be interpreted as such for examination purposes.  To more clearly convey this limitation, the claim could be written: "The dosage form according to claim 1, wherein the at least one viscosity-increasing agent is selected from the group consisting of…”

at least a viscosity-increasing influence”.  What other types of influences would the component have?

6.	Claims 14, 18, and 19 recite “substantially coherent” which is not defined by the claim nor does the specification provide a standard for ascertaining the requisite metes and bounds, thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

7.	The term "probably obstruct" in claim 23 is a relative term which renders the claim indefinite.  The term "probably obstruct" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Double Patenting-Statutory
8.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
9.	Claims 1-13 and 23-29 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 9,675,610.
	The instant application and U.S. Patent No. 9,675,610 are both directed to one or more active ingredients having potential for abuse selected from the group consisting of hydrocodone, morphine, oxycodone, tramadol, and pharmaceutically acceptable salts and solvates thereof; and at least one viscosity-increasing agent in a quantity such that an aqueous extract of a total content of the dosage form when comminuted and combined with 10 ml of water at 25°C forms a gel that can be drawn up into and injected back out of a hypodermic needle having a diameter of 0.9mm, into a further quantity of water, wherein threads of the gel injected from said needle remain visible to the naked eye in said further quantity of water at 37°C.   The use of Markush group language regarding the active ingredient results in the statutory double patenting rejection, even though U.S. Patent No. 9,675,610 recites the additional drug tapentadol, since any one ingredient can be combined with the viscosity increasing agent. The language “one or more viscosity increasing agents” and “at least one viscosity increasing agents” are equivalents. Claims 23-29 are included in this rejection for the same reasoning.  This is a statutory double patenting rejection.


Double Patenting-Non-Statutory
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
11.	Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,776,314.
	 Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to parenteral abuse proofed solid dosage forms for oral administration comprising an active agent selected from ingredients with potential for abuse and at least one viscosity increasing agent.  The difference lies in the fact that U.S. Patent No. 7,776,314 recites a specific amount of viscosity increasing agent whereas the instant application states “in a quantity such that”.  Thus the two are not patentably distinct.  

12.	Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,675,610.
	 Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to parenteral abuse proofed solid dosage forms for oral administration comprising an active agent selected from ingredients with potential for abuse and at least one viscosity increasing agent.  The difference lies in the fact that U.S. Patent No. 9,675,610 recites the additional drug “tapentadol” in the Markush group.  Thus the two are not patentably distinct.  

13.	Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,369,109.
	 Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to parenteral abuse proofed solid dosage forms for oral administration comprising an active agent selected from ingredients with potential for abuse and at least one viscosity increasing agent.  The difference lies in the fact that U.S. Patent No. 10,369,109 further clarifies that the composition is in tablet form and is thus much more specific.  Thus, the invention of the claims of the patent is in effect a "species” of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patentably distinct.  

Conclusion
14.	No claims are allowed at this time.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615